Citation Nr: 1550066	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  13-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the reduction of the disability rating assigned for chronic medial collateral ligament sprain with arthritis of the right knee (right knee disability) from 30 percent to 10 percent, effective November 23, 2010, was proper.  

2.  Entitlement to a rating in excess of 30 percent for a right knee disability.

3.  Entitlement to an increased rating for major depressive disorder and anxiety disorder, currently evaluated as 50 percent disabling as of August 7, 2013, and 30 percent disabling prior to August 7, 2013.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and B.B.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to March 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In August 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a March 2014 rating decision, the RO increased the disability rating for major depressive disorder and anxiety disorder to 50 percent, effective August 7, 2013.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issues of entitlement to higher disability ratings for the service-connected right knee disability and psychiatric disorder, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The May 2011 rating decision, which reduced the disability rating for the Veteran's right knee disability from 30 percent to 10 percent, failed to comply with pertinent law and regulations. 


CONCLUSION OF LAW

The May 2011 rating decision that reduced the disability rating for the Veteran's right knee disability from 30 percent to 10 percent, effective November 23, 2010, was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from the Veteran's contention that the RO improperly reduced the disability rating for her service-connected right knee disability from 30 percent to 10 percent.  For the reasons discussed below, the Board finds that the rating reduction was improper and that restoration of the 30 percent rating for the right knee disability is warranted.  Therefore, a discussion of whether VA complied with its duties to notify and assist the claimant is unnecessary. 

There are both procedural and substantive aspects of reductions of disability ratings.  The procedural aspects primarily have to do with notice to the veteran of a proposed rating reduction and are specified at 38 C.F.R. § 3.105(e) (2015).  In this case, because the reduction did not change the Veteran's total or combined service-connected evaluation and did not reduce her benefits, the procedural requirements set forth in 38 C.F.R. § 3.105(e) do not apply.

The substantive aspects of reductions are specified at 38 C.F.R. § 3.344.  Where an evaluation has been in effect for five years, it is considered a stabilized rating and certain procedures must be followed prior to reducing such a rating.  38 C.F.R. § 3.344(a), (b) (2015).  Under 38 C.F.R. § 3.344(a) and (b), the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

In this case, the Veteran was assigned a 30 percent rating for her right knee disability in a January 1997 rating decision, effective June 27, 1994.  Therefore, when her rating was reduced effective November 23, 2010, it had been in effect for more than five years, and the provisions of 38 C.F.R. § 3.344(a) and (b) apply.

The Board finds that reduction is void because the provisions of 38 C.F.R. § 3.344(a) and (b) were not met.  In this respect, the May 2011 rating decision reflects no suggestion of any consideration of 38 C.F.R. § 3.344 at all.  The decision to reduce was not in accordance with law for several reasons.  

Initially, the RO did not make a determination as to whether the examination forming the basis for the reduction was at least as full and complete as the examination upon which the rating was originally based.  In comparing the two examinations, the Board finds that the November 2010 VA examination upon which the reduction was based was not as full and complete as the December 1996 VA examination, which provided the basis for the 30 percent rating.  The December 1996 VA examiner indicated that he had examined the Veteran's right knee during a period of flare-up and was able to provide specific findings relating to additional functional impairment during flare-ups.  The examiner also noted a drawer sign of 8 millimeters on the right side, which indicated instability in the right anterior cruciate ligament.  In comparison, the November 2010 VA examiner did not conduct drawer tests and indicated that he could not provide an opinion regarding any additional functional impairment during flare-ups without resorting to speculation.  The examiner found no instability or subluxation of the right knee, but did not address the Veteran's complaints of giving way and her use of crutches and a cane for ambulation.  The examiner also did not explain the significance of the finding of pain with valgus stress at 0 and 30 degrees in terms of any instability.  

In addition, the RO did not discuss whether there was other evidence showing material improvement, and did not discuss or find that it was reasonably certain that the material improvement found would be maintained under the ordinary conditions of life.  Upon review of the medical evidence of record and the Veteran's competent lay statements, there appears to be no significant changes around the time of the reduction.  

For these reasons, the Board finds that the RO erred in its May 2011 rating action by reducing the evaluation for a right knee disability to 10 percent effective November 23, 2010.  Where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


ORDER

A 30 percent evaluation for the service-connected right knee disability is restored, effective November 23, 2010.  


REMAND

First, a remand is required to obtain additional VA examinations for the Veteran's service-connected right knee disability and psychiatric disorder.  VA examinations were last conducted in August 2013, over two years ago.  During the Board hearing, the Veteran asserted that her right knee disability and psychiatric disorder had worsened.  See Board Hearing Transcript (Tr.) at 6, 10.  Therefore, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of these service-connected disabilities.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Second, in conjunction with the Veteran's claim for TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's disabilities on her ability to work.  

Third, a remand is required to attempt to obtain information from one of the Veteran's former employers.  In August 2011, the RO requested information from four of the Veteran's former employers, and received a response from three of them.  The RO did not receive a response from Hammens Entertainment.  Generally, if no response is received, VA has a duty to initiate one follow-up request.  See 38 C.F.R. § 3.159(c)(1) (2015).  Therefore, on remand a follow-up request should be sent to Hammens Entertainment.  

Finally, a remand is required to obtain all outstanding VA treatment records relevant to the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate VA Medical Center, to include the Madison VA Medical Center (VAMC), Milwaukee VAMC, Tomah VAMC, Appleton VA Outpatient Clinic, and Wisconsin Rapids VA Outpatient Clinic, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  With any needed assistance from the Veteran, contact Hammens Entertainment (see July 2011 VA Form 21-8940) and request that they complete a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

4.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity of her service-connected right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the service-connected right knee disability.  The appropriate Disability Benefit Questionnaire must be utilized.  The examiner must comment on the impact of the Veteran's right knee disability on her employment and activities of daily life.  

5.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity of her service-connected psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must describe the Veteran's symptoms and note the functional impairment of the service-connected psychiatric disorder.  The appropriate Disability Benefit Questionnaire must be utilized.  The examiner must comment on the impact of the Veteran's psychiatric disorder on her employment and activities of daily life.  

6.  After obtaining any identified and outstanding records, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning in recent years.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The examiner must comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment that the Veteran experiences as a result of her service-connected disabilities.  The surveyor should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The surveyor must address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.  

7.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


